DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 07/01/2020 has been entered. Claims 1-39 are cancelled.  Claims 40-59 are added new. Therefore, Claims 40-59 are pending and addressed below.                                                         

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 40-44, 46-51 and 53-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Strom Magnus et al (US 20200267670, priority date 09282017), hereinafter Strom.
Regarding claims 40, 55, 58 and 59, Strom teaches, a time-and-frequency synchronization method for a terminal / for a network device / a terminal device / a network device, comprising:
 receiving/transmitting a physical signal for time-and-frequency synchronization from a network device, subsequent to determining that the terminal in an idle state or a Discontinuous Reception (DRX) state needs to be woken up to receive a downlink signal (Strom: [146]-[147], teaching receiving configurable synchronization signal, transmitted from the network, to time-frequency synchronize with the network, when waking up from sleep mode in DRX. [0101] “The configurable synchronization signal may be a physical signal”),
and performing time-and-frequency synchronization in accordance with the physical signal (Strom: Fig. 4, 404, Fig. 7, [162] teaching performing synchronization according to the received configurable synchronization signal).
 a terminal device, comprising a processor, a memory (Strom: Fig. 9, Processor, Memory) / a network device, comprising a processor, a memory (Strom: Fig. 8, Processor, Memory).
Regarding claims 41 and 56, Strom teaches the methods, as outlined in the rejection of claims 40 and 55.
Strom further teaches, wherein the determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal comprises: 
when a Wake-Up Signal (WUS) for waking up the terminal to receive the downlink signal has been received from the network device, determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal (Strom: [85], [147], teaching receiving WUS to determine wake up for the receiver), or 
when a Go-To-Sleep (GTS) signal for indicating the terminal to be maintained in a sleep state has not been received at a predetermined time, determining that the terminal in the idle state or the DRX state needs to be woken up to receive the downlink signal (Strom: [85], teaching GTS to keep the UE in sleep).
Regarding claims 42 and 57, Strom teaches the methods, as outlined in the rejection of claims 40 and 56.
Strom further teaches, wherein prior to preforming the time-and-frequency synchronization in accordance with the physical signal, the time-and-frequency synchronization method further comprises: 
determining a sequence of the received physical signal (Storm: [101], teaching configurable synchronization signal uses Zadoff-Chu (ZC) or m-sequence).
Regarding claim 43, Strom teaches the method, as outlined in the rejection of claim 42.
Strom further teaches, wherein the sequence of the physical signal is one of a Gold sequence, an m sequence, Zadoff-chu (ZC) sequence and a Computer Generated Sequence (CGS) (Strom: [101] “The sequence may comprise at least one of a Zadoff-Chu sequence and a maximum length sequence (MLS) or m-sequence”. This satisfies “one of” criteria of the claim).
Regarding claim 44, Strom teaches the method, as outlined in the rejection of claim 42.
Strom further teaches, wherein the determining the sequence of the physical signal comprises: determining the sequence of the physical signal in accordance with at least one of a cell Identity (ID), a terminal ID and a group ID of a User Equipment (UE) group to which the terminal belongs (Strom: [79], [118], teaching configurable synchronization signals can be cell-specific by using cell-id in the sequence. This satisfies “one of” and “or” criteria of the claim), or 
determining the sequence of the physical signal in accordance with an ID configured by the network device.
Regarding claim 46, Strom teaches the method, as outlined in the rejection of claim 41.
Strom further teaches, wherein the receiving the physical signal from the network device comprises: 
acquiring configuration information about the physical signal, and receiving the physical signal from the network device in accordance with the configuration information (Storm: Fig. 3, 302, 304; Fig. 4, 402, 404, teaching UE acquires the configuration of the configurable synchronization signal from the base station and receives the signal according to the configuration).
Regarding claim 47, Strom teaches the method, as outlined in the rejection of claim 46.
Strom further teaches, wherein the acquiring the configuration information about the physical signal comprises: 4receiving the configuration information about the physical signal transmitted by the network device (Strom: Fig. 4, 402, teaching UE receives the configuration from a radio access node. This satisfies “or” criteria of the claim), or 
acquiring predefined configuration information about the physical signal. 
Regarding claim 48, Strom teaches the method, as outlined in the rejection of claim 47.
Strom further teaches, wherein the receiving the configuration information about the physical signal transmitted by the network device comprises: 
receiving the configuration information about the physical signal transmitted by the network device through RRC signaling (Strom: [80] teaching configuration of the synchronization signal is sent through RRC. This satisfies “or” criteria of the claim), or the WUS.
Regarding claim 49, Strom teaches the method, as outlined in the rejection of claim 46.
Strom further teaches, wherein the configuration information comprises a time-frequency resource position of the physical signal, and the time-frequency resource position comprises at least one of a time-frequency resource position occupied by the physical signal within an occupied radio frame and a time-frequency resource occupied by the physical signal within an occupied slot (Storm: [19], [83], teaches the synchronization signal is defined in terms of time and frequency resource, and radio resources are structured in frame, slot etc., therefore, T-F resource configuration of the synch signal will occupy a frame and a slot).
Regarding claim 50, Strom teaches the method, as outlined in the rejection of claim 49.
Strom further teaches, wherein the acquiring the configuration information about the physical signal comprises: 
determining the time-frequency resource position occupied by the physical signal within the occupied radio frame in accordance with transmission time of the WUS and a time offset T1, where 0≤T1≤T0, and T0 represents a time interval between a start time position of the WUS and a start time position of a Paging Opportunity (PO)/DRX On Duration; or 
determining the time-frequency resource position occupied by the physical signal within the occupied radio frame in accordance with the start time position of the PO/DRX On Duration and a time offset T2, where 0≤T2≤T0, and T0 represents a time interval between a start time position of the WUS and the start time position of the PO/DRX On Duration; or 
determining the time-frequency resource position occupied by the physical signal within the occupied radio frame in accordance with at least one of the cell ID, the terminal ID and the group ID of the UE group to which the terminal belongs (Storm: [19], [79], [118] teaching T-F configuration of the synchronization signal can be cell-specific, and can be in accordance with cell ID. This satisfies “or” criteria of the claim).
Regarding claim 51, Strom teaches the method, as outlined in the rejection of claim 50.
Strom further teaches, wherein T1 or T2 is predefined, or configured by the network device (Strom: Figs. 6A,6B,6C, 7; [158], teaching configuration parameters defining transmission pattern  of the synchronization signal, in accordance with WUS and DRX, are sent from the base station. T1 and T2 are understood and interpreted, in light of the specification, by the examiner as transmission pattern of the Synch signal with respect to WUS and DRX. This satisfies “or” criteria of the claim).
Regarding claim 53, Strom teaches the method, as outlined in the rejection of claim 49.
Strom further teaches, wherein the acquiring the configuration information about the physical signal comprises: 
determining the time-frequency resource position occupied by the physical signal within the occupied slot in accordance with at least one of the cell ID, the terminal ID and the group ID of the UE group to which the terminal belongs (Storm: [19], [79], [118] teaching T-F configuration of the synchronization signal can be cell-specific, and can be in accordance with cell ID).
Regarding claim 54, Strom teaches the method, as outlined in the rejection of claim 40.
Strom further teaches, wherein subsequent to receiving the physical signal from the network device, the time-and-frequency synchronization method further comprises: 
performing Radio Resource Management (RRM) measurement in accordance with the physical signal (Storm: [77], teaching RRM measurement can be done with the configurable synchronization signal).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Storm, in view of KIM Hakseong et al (US20170171690), hereinafter Kim.
Regarding claim 45, Strom teaches the method, as outlined in the rejection of claim 44.
Strom does not expressly teach, wherein the terminal ID is determined in accordance with at least one of an International Mobile Subscriber Identity (IMSI) and an International Mobile Equipment Identity (IMEI) of the terminal, and/or the group ID of the UE group to which the terminal belongs is determined in accordance with at least one of an IMSI and an IMEI of each terminal belonging to the UE group.
However, in the same field of endeavor, Kim teaches, wherein the terminal ID is determined in accordance with at least one of an International Mobile Subscriber Identity (IMSI) and an International Mobile Equipment Identity (IMEI) of the terminal (KIM: “the sequence of the synchronization signal/demodulation reference signal may be generated based on the UE ID.”. Kim teaches sequence of the synchronization signal (the physical signal) may be based on UE ID. As Kim’s disclosure is related to the wireless cellular system based on 3GPP (see Fig. 2), UE in 3GPP system is known in the art to be identified by IMSI/TMSI/IMEI. This satisfies “one of” and “or” criteria of the claim), and/or the group ID of the UE group to which the terminal belongs is determined in accordance with at least one of an IMSI and an IMEI of each terminal belonging to the UE group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Storm’s method to include that the terminal ID is determined in accordance with at least one of an International Mobile Subscriber Identity (IMSI) and an International Mobile Equipment Identity (IMEI) of the terminal.
This would have been obvious because it would motivate one of ordinary skill in the art to support a vehicle to everything (V2X) communication to alleviate resource shortage caused by an explosive increase of traffic (KIM: [2], [4]).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Storm, in view of XU Lixiang et al (US20170230935), hereinafter Xu.
Regarding claim 52, Strom teaches the method, as outlined in the rejection of claim 51.
Strom further teaches, receiving T1 or T2, which are configured by the network device in accordance with the processing capability level (Strom: [160] teaching synchronization signal configuration, which includes time related configuration, is affected by the high paging period of a UE).
further comprising: reporting a processing capability level for DRX or paging reception to the network device.
However, in the same field of endeavor, Xu teaches, reporting a processing capability level for DRX or paging reception to the network device (XU: [22]-[23] UE reporting paging capability to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Storm’s method to include reporting a processing capability level for DRX or paging reception to the network device.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a radio communication method in order to support access and paging of a low complexity UE (Xu:[1]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BHATTAD U.S. Publication No. 20180332549 - SYNCHRONIZATION CHANNEL FOR A WAKE-UP RECEIVER (WUR) IN A COMMUNICATION DEVICE.


NPL (in IDS) QUALCOMM INCORPORATED: "Efficient monitoring of DL control channels", 3GPP DRAFT; R1-1720417, XP051369980

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472